Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 53 and 55 are objected to because of the following informalities:  On the second line of each of the claims “rest on the inside surface of the of the corresponding physical mould” is believed to be in error for --rest on the inside surface of the corresponding physical mould--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 27, 33-35, 45, 47-49, and 53-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganley et al. (2004/0254667) in view of Merrill et al. (2011/0132564).
Ganley teaches a method for designing a virtual mold used for manufacturing a corresponding physical mold adapted to be used in manufacturing of a dental restoration of a patient, the method comprises, obtaining a 3D representation of the patient’s set of teeth comprising a restoration site where the manufactured dental restoration is adapted to be arranged (see abstract, pars. 12, 32-33, “a method for producing a dental restoration where a tooth preparation area is scanned”, see specific cited sections which teaches the restoration site, i.e. the preparation area is scanned to produce 3D data that is used for producing a dental restoration), virtually designing at least a first portion and a second layer of the dental restoration, where the combination of the first portion and the second layer provides at least part of the dental restoration 
Merrill teaches a retention structure 22, the retention structure is designed to retain a first portion in a correct position in the physical mold 16 when a molten material is cast in the corresponding physical mold par. 34-35), wherein the retention structure is 
With respect to claim 27, Ganley teaches the invention as substantially claimed and discussed above, however, does not teaches the virtual retention pin is an integrated part of the virtual mold. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to virtually design the retention element taught by Merrill to include it in the mold taught by Ganley during the manufacturing process and provide it in a precise pre-planned position to ensure the desired position of the first portion.  
Merrill teaches the retention structure is an integrated part of the mold (see fig. 2B).  It would have been obvious to one having ordinary skill in the art to modify the virtually designed mold of Ganley with the virtual retention pin integrated into the mold to ensure the proper dimensions to ensure the proper design and placement.   
With respect to claim 33, Ganley teaches the first portion includes a coping (par. 39), With respect to claim 34, Ganley teaches the second layer is an occlusal layer of the dental restoration (par. 39), with respect to claim 35, wherein the first portion corresponds to a dentin layer (it corresponds to the tooth stump which is a dentin layer) and with respect to claim 45, the method comprises virtually designing a protrusion inside the mold, the protrusion is configured to define a hole in the replica (the protrusion being the shape of the first portion in which is received in the second layer, the hole being the portion accepting the first portion and the undercuts, par. 39).   
With respect to claim 47, Ganley teaches wherein obtaining the 3D representation of the patient’s set of teeth comprises receiving, by a computer system, the 3D representation and the mold is virtually designed using the computer system (pars. 32-33 and 39) and with respect to claim 48, wherein the mold is adapted for the 
With respect to claim 49, Ganley/Merrill teaches the invention as claimed and discussed above in detail.
With respect to claim 53, Ganley/Merrill teaches wherein the first portion is configured to rest on the inside surface of the corresponding physical mould, and the corresponding opposite end of the physical retention structure secures the first portion between the corresponding opposite end and the inside surface when the first portion rests on the inside surface. Such that Ganley teaches the first portion being configured to rest on the inside surface of the physical mold (par. 27, 33, 39, figs. 8-9), and designed to be positioned on the inside surface of the mold and the space for the second layer of casing material extending between the first layer and the second, upper surface of the mold, such as the space forming the anatomical portion on the first layer/portion. The modification of Merrill to teach a retention element would result in the claimed limitation of the retention element extending from the upper surface of the mold, through the space for the casting material to contact the first layer and hold the first layer in the desired position. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Ganley with the retention element taught by Merrill to ensure the desired position of the first portion within the mold.
With respect to claim 54, Ganley/Merrill teaches the claimed method of designing a virtual mold for manufacturing a final mold as discussed above in detail.  It is noted that limitations directed towards the mold being “configured for manufacturing an 
With respect to claim 55, see discussion regarding claim 53 above. 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganley et al. (2004/0254667) in view of Merrill et al. (2011/0132564) as applied to claim 26 above, and further in view of Marshall et al. (2009/0142733).
Ganley/Merrill teaches the invention as substantially claimed and discussed above including the virtual retention pin extending from an inside surface of the virtual mold to a point on the opposing surface of a virtual first potion (see above), however, 
Marshall teaches designing pins including forming a structure which extends between two desired surfaces (see figs. 24-26, par. 136). It would have been obvious to one having ordinary skill in the art before the filling date of the invention to modify Ganley/Merrill with method of forming a virtual structure as taught by Marshall in order to allow the user to easily design the desired retention pins and use a known method of computer aided designing virtual models.  

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganley et al. (2004/0254667) in view of in view of Merrill et al. (2011/0132564) as applied to claim 25 above, and further in view of as applied to claim 26 above, and further in view of Wiechmann et al. (2005/0003321).
Ganley/ Merrill teaches the invention as substantially claimed and discussed above, including the retention pin extending between the desired surfaces, however, does not specifically teach generating a virtual pin structure which intersects the inside surface of the mold and the first portion corresponding to the dental restoration and forming a virtual pin by subtracting the virtual first portion and the virtual mold form the virtual pin structure.
Wiechmann teaches generating a virtual structure which intersects a surface of a virtual element and forming the virtual structure by subtracting a virtual portion from the virtual structure (pars. 53-54, 111,114). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Ganley/Merrill with the method of forming a virtual structure and subtracting a virtual portion from the virtual .

Claims 31 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganley et al. (2004/0254667) in view of in view of Merrill et al. (2011/0132564) as applied to claim 25 above, and further in view of Fecher et al. (2005/046064).
Ganley/Merrill teaches the invention as substantially claimed and discussed above however, does not specifically teach the method comprises defining an entry hole in the virtual mold at a position of the first portion of the dental restoration where the cross section area of the entry hole is in a range of 50-90% of the cross sectional area of the first portion of the dental restoration and the method comprises virtually designing an opening in the mold.
Fecher teaches the method comprises defining an entry hole in the virtual mold at a position of the first portion of the dental restoration and the method comprises virtually designing an opening in the mold (see fig. 1, the opening being 20, pars. 20-21 teaching the use of CAD, therefore, the opening is virtually designed). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Ganley/Merrill with the opening/entry hole taught by Fecher in order to provide an opening in the mold for the injection of the molding material.  Ganley/Merrill/Fecher does not specifically teach the entry hole is in a range of 50-90% of the cross sectional area of the first portion, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to .  

Claims 32 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganley et al. (2004/0254667) in view of Merrill et al. (2011/0132564) as applied to claim 25 above, and further in view of Kopelman et al. (2005/0177266).
Ganley/Merrill teaches the invention as substantially claimed and discussed above including the third layer/first portion is a dentin layer (see above), however, does not specifically teach virtually designing the third layer of the dental restoration.
Kopelman teaches virtually designing several layers of the dental restoration (see figs. 1, 3-4). It would have been obvious to one having ordinary skill in the art before the filling date of the invention to modify Ganley/Merrill with the step of digitally designing the third layer as taught by Kopelman in order to ensure the final prosthetic is an esthetic looking prosthetic.

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the physical mold of Ganley is used in a different molding process than the physical mold of Merrill. However, it is noted that the applicant is claiming a method “for designing a virtual mould” and not the method of how the mold 
Applicant argues that the mold taught by Merrill is for use in a process of casting a wax replica, which is then used to create a mold and not a final product.  However, as discussed above, the applicant is not claiming the method of using the mold, only the method of virtually designing the mold for manufacturing a physical mold. The applicant argues that the retention structure taught by Merrill would be part of the finished restoration and would render the finished product undesirable since the retention structure would made from an unsuitable material. However, the applicant’s arguments are not persuasive. It is noted that Merrill teaches the retentions structure in the physical mold can “be designed to burn out” and “may be formed of a ceramic casting material, and it may remain entrapped by the wax patter and then be coated and become integral with the subsequently applied ceramic shell material”. Therefore, it is noted that even if the mold of Ganley were used for casing the second layer on a final restoration, the modification with Merrill is still proper as the final physical mold would be functional for a molding process such that the retention element would be burnt out during the casting. 
Therefore, for the reasons discussed above in detail, the rejection is proper and maintained. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to virtually design the retention element taught by Merrill to include it in the mold taught by Ganley during the manufacturing process and provide it in a precise pre-planned position to ensure the desired position of the first portion in the mold. 
The applicant argues that the prior art of Merrill does not teach the retention structure secured the first portion between the corresponding opposite end and an inside surface of the corresponding physical model when the corresponding physical mold is used to cast the replica of the second layer. However, it is noted that the combination of Ganley and Merrill teaches the claimed invention such that the modification of Ganley with Merrill would result in the first portion being retained between the opposite end of the retention element and an inside surface of the mold. Ganley teaches the first portion being on the inside surface of the mold, and designed to be positioned on the inside surface of the mold and the space for the second layer of casing material extending between the first layer and the second, upper surface of the mold. The modification of Merrill to teach a retention element would result in the retention element extending from the upper surface of the mold, through the space for the casting material to contact the first layer. Therefore, the combination of Ganley and Merrill teaches the claimed invention as discussed above in detail and the applicant’s arguments are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.